Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 1 of 17                       PageID 12
                                                                                   ELECTRONICALLY FILED
                                                                                      2020 Jun 03 12:35 PM
                                                                                       CLERK OF COURT


         IN THE CIRCUIT COURT OF SHELBY COUNTY TENNESSEE
           FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS
________________________________________________________________________

JESSICA CLIPPINGER, on behalf of
herself and all others similarly situated,

       Plaintiff,

v.                                                             No.: CT-1844-20
                                                               Division: VIII
STATE FARM MUTUAL                                              JURY DEMANDED
AUTOMOBILE INSURANCE COMPANY,

      Defendant.
________________________________________________________________________

                    AMENDED CLASS ACTION COMPLAINT
________________________________________________________________________

       Plaintiff Jessica Clippinger (“Plaintiff”), brings this class action on behalf of herself

and all others similarly situated, by and through undersigned counsel, and for her

Complaint against State Farm Mutual Automobile Insurance Company (“Defendant” or

“State Farm”) states and alleges as follows:

                                     INTRODUCTION

       1.      This is a class action whereby Plaintiff seeks, for herself and all other

similarly situated insured customers or former customers of State Farm, declaratory and

injunctive relief, as well as compensatory damages and other appropriate remedies,

resulting from State Farm’s common policy and general business practice of using arbitrary

and unexplained adjustments to improperly reduce insureds’ total loss valuations and

claims payments in violation of its contractual obligations and Tennessee law.

       2.      When valuing total loss claims for vehicles, it is improper for an automobile

insurance company, such as State Farm, to undervalue and underpay the claims by

manipulating the data used to value the vehicles. Specifically, under its insurance policies’



                                                                                    Exhibit A
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 2 of 17                     PageID 13




terms, State Farm has a contractual duty to pay the actual cash value of a loss vehicle when

adjusting total loss claims. This contractual obligation is consistent with applicable

Tennessee law, which provides that State Farm must make any deductions from the actual

cash value as specific as reasonably possible, and specific and appropriate with regards to

the dollar amount when adjusting first-party automobile total loss claims.

       3.       Notwithstanding its contractual obligations, State Farm systemically fails to

pay its insureds the actual cash value of their total loss vehicles by taking improper and

unreasonable adjustments that are not fully explained in order to artificially decrease its

insureds’ recovery.

       4.       State Farm applied an adjustment for a typical negotiation (“Typical

Negotiation Adjustment”), resulting in, on average, an 8.5% downward adjustment to each

of the base values of the comparable vehicles, which were then used to derive the value of

Plaintiff’s total loss vehicle. This 8.5% reduction is wholly arbitrary and not based on any

statistical, objective, or verifiable data. The adjustment was applied on each of the

comparable vehicles on top of adjustments for differences such as mileage, options, and

equipment. The deduction is not as specific as reasonable possible or appropriate as to

dollar amount, and no explanation is provided as to the evidentiary basis for the 8.5%

reduction. The only purported explanation for the downward adjustments in Plaintiff’s

multi-page valuation report is a general, nondescript statement buried deep in the document

(see Exhibit 1 at pp. 8 and 9), providing the reduction is “to account for typical

negotiation.”

       5.       Moreover, pursuant to its contracts of insurance, State Farm must consider

a vehicle’s fair market value when settling a total loss claim for actual cash value. The



                                              2
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 3 of 17                    PageID 14




Typical Negotiation Adjustment, however, is not based in fact, as it is contrary to the used

car industry’s market pricing and inventory management. Automobile dealers’ internet list

prices are priced to market, in part to reflect the intense competition in the context of

internet pricing and comparison shopping. Thus, it would be atypical for an insured

engaged in a so-called “typical negotiation” to be able to secure a reduction of the online

list price—much less an 8.5% reduction. In short, the Typical Negotiation Adjustments are

statistically invalid adjustments premised on unknown, unexplained, and factually

erroneous assumptions to deliberately undervalue policyholders’ total loss claims and

understate the fair market value of total loss vehicles.

       6.      This pattern and practice of undervaluing comparable and total loss vehicles

when paying first-party automobile total loss claims, which benefits the insurer at the

expense of the insured, is not permitted under the terms of State Farm’s policies with its

insureds, nor under Tennessee law applicable to insurance contracts.

                             JURISDICTION AND VENUE

       7.      Plaintiff and all proposed class members are citizens of the State of

Tennessee. State Farm is an insurance company authorized to do business in the State of

Tennessee, and, at all relevant times hereto, was engaged in the marketing, sale, and

issuance of automobile insurance policies in the State of Tennessee.

       8.      The compensatory damages being sought by Plaintiff do not exceed

$75,000, and no individual member of the Class would possess a compensatory damage

claim in excess of $75,000. Additionally, the aggregate compensatory damages (in the

amount of Typical Negotiation Adjustments wrongfully deducted without itemization or




                                              3
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 4 of 17                    PageID 15




explanation), claimed by Plaintiff and the Class are below the $5,000,000 federal

jurisdictional threshold under the Class Action Fairness Act (“CAFA”).

       9.      Accordingly, this Court has jurisdiction over the parties pursuant to Tenn.

Code Ann. § 16-10-113, as the policies at issue were issued in this state.

       10.     Venue is proper pursuant to Tenn. Code Ann. § 20-4-101(a).

                                        PARTIES

       11.     Plaintiff Jessica Clippinger resides in Shelby County and is a citizen of the

state of Tennessee. At all relevant times hereto, Plaintiff was contracted with State Farm

for automobile insurance. On or about May 10, 2019, Plaintiff’s insured vehicle was

deemed a total loss.

       12.     Defendant State Farm is an automobile insurance company that owns

numerous offices throughout the United States, including the state of Tennessee. Defendant

State Farm’s corporate headquarters are located at One State Farm Plaza, Bloomington, IL

61710. Defendant State Farm conducts business in Tennessee through insurance agents

and other company personnel.

                              FACTUAL ALLEGATIONS

A.     State Farm’s Improper Valuation of Total Loss Claims.

       13.     State Farm sells automobile insurance that provides coverage for property

damage done to a vehicle, whether by collision, theft, or other perils.

       14.     Plaintiff, like all proposed class members, currently has, had, or was

covered under a contract of automobile insurance with State Farm. The contract of

insurance between Plaintiff, as well as each proposed class member, and State Farm

provides coverage for the total loss of a vehicle on the basis of actual cash value or



                                             4
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 5 of 17                       PageID 16




replacement with another of like kind and quality. The determination of a loss vehicle’s

actual cash value includes consideration of the vehicle’s fair market value. The material

policy language for all State Farm policies during the relevant time period is identical or

substantially the same.

        15.     State Farm systematically bases its valuations and payments on total loss

claims on manipulated data and reports that do not meet State Farm’s duties under its

insurance contracts, imposing unreasonable, inappropriate, and unspecific Typical

Negotiation Adjustments to artificially reduce the values of comparable vehicles.

Moreover, these deductions have no basis in fact and significantly understate the actual

cash value of insureds’ total loss vehicles.

        16.     Upon information and belief, to calculate its valuations and claims

payments, State Farm obtains a market valuation report from a third-party company called

Audatex. Audatex uses a software program called “Autosource Market-Driven Valuation”

(“AMDV”) to calculate the value of a total loss vehicle. The AMDV software was designed

for use by insurance companies and is not an objective industry source used to determine

the actual retail cost of used cars.

        17.     The AMDV software program purports to contain values for comparable

vehicles recently sold or for sale in the geographic area of the insured. The valuation reports

generated by the AMDV software program also purport to contain values for the loss

vehicle based upon the data for the comparable vehicles in the report. Upon information

and belief, State Farm instructs Audatex as to what specific data to include in the report as

the basis for the valuation, including whether to apply a Typical Negotiation Adjustment

to the comparable vehicles.



                                               5
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 6 of 17                       PageID 17




        18.    The AMDV report starts with itemized internet sales prices for specified

comparable vehicles acquired from various dealers. However, rather than utilizing this

actual price data, the AMDV report instead applies a downward adjustment “to account for

typical negotiation.” Thus, State Farm is not providing its insureds with the actual cash

value or actual cost of the comparable vehicles based upon actual data acquired by State

Farm or Audatex. Instead, rather than using the actual data obtained, State Farm wrongly

applies a significant deduction based on an invalid and unexplained assumption that the

insured can negotiate a lower price. In short, rather than paying actual cash value, State

Farm pays less than actual cash value; leaving it to the insureds to make up the difference

by engaging in what State Farm describes as a “typical negotiation” and achieving a better

deal.

        19.    State Farm provides no data or explanation of industry practices in its

valuation reports to support any Typical Negotiation Adjustment, much less one at 8.5%.

The only stated reason given for its 8.5% downward adjustment to the list prices of the

comparable vehicles is: “The selling price may be substantially less than the asking price.

When indicated, the asking price has been adjusted to account for typical negotiation

according to each comparables [sic] price.” Ex. 1 at p. 8. However, an 8.5% reduction on

a used vehicle’s internet price is not typical and does not reflect market realities.

        20.    Most fundamentally, this assumption is contrary to customary automobile

dealer practices and inventory management where list prices are priced to market, in part

to reflect the intense competition in the context of internet pricing and comparison

shopping. An 8.5% reduction would be atypical and therefore is not proper to include in

determining actual cash value. The inclusion of this significant downward adjustment



                                              6
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 7 of 17                     PageID 18




purportedly premised on a “typical negotiation” is particularly improper in the context of

this action—insureds who have suffered a total loss of their vehicle need to procure a

replacement and have limited time to search out the atypical opportunity to obtain the

below-market deal Defendant presumes to always exist without explanation or discernable,

specified or itemized support.

       21.     Moreover, State Farm provides no explanation as to how it arrived at the

amount to be deducted. Instead, State Farm provides an arbitrary deduction, that is not

adequately specified nor explained and, as such, cannot be verified. State Farm does not

explain whether there is any reference source or data that was used in making its

assumption much less specify and itemize such data (if it exists).

       22.     Furthermore, State Farm unreasonably buries its Typical Negotiation

Adjustment at the back of the valuation report in an effort to obscure this deduction. For

example, the report begins with a “Valuation Detail” section that purports to display the

price of each comparable vehicle and then to itemize all “adjustments.” Ex. 1 at pp. 4-6.

Although this section displays any adjustments for mileage, options and equipment, it does

not disclose the Typical Negotiation Adjustments. Instead, the displayed “Price” is not the

actual price data collected by State Farm and Audatex, but rather, it is that price after the

application of the downward Typical Negotiation Adjustment. In addition, the “Market

Overview” section explains the mileage, options and equipment adjustments but makes no

mention of the Typical Negotiation Adjustments. Id. at pp. 7-8. Rather, the Typical

Negotiation Adjustments are hidden at the back of the report in paragraphs detailing the

packages and options of the comparable vehicles in a section titled “Comparable Vehicle

Details.” Id. at 8-9. However, even this section displays a bolded price at the top for each



                                             7
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 8 of 17                      PageID 19




comparable vehicle, only explaining in non-bolded typeface at the bottom that the bolded

price is not the actual price data for the vehicle.

        23.     Along with hiding this adjustment at the back of the valuation report, State

Farm fails to specify the dollar amount of the deduction and fails to fully explain this

deduction to insureds. Rather, the insured has to perform a calculation to ascertain the

specific dollar amount and/or percentage that was deducted and is left to guess as to what

this number was derived from and/or based upon.

        24.     For Plaintiff, the valuation report used a “Typical Negotiation Adjustment”

to reduce the value of each comparable vehicle by, on average, 8.5%. Consequently, this

improperly reduced Plaintiff’s recovery under her policy by approximately 8.5%. These

reductions bear no relation to the actual fair market value of the comparable vehicles or the

loss vehicle. The price of each comparable vehicle used in the Audatex Report was pulled

from a dealer internet listing and, therefore, was priced to market. Exhibit 1 at pp. 8-9. The

application of these arbitrary, nonitemized, and unexplained Typical Negotiation

Adjustments to reduce the value of comparable vehicles artificially reduces the valuation

of the loss vehicle to benefit the insurer at the expense of the insured. State Farm’s actions

and improper valuations violate its contractual obligations and Tennessee law applicable

to insurance settlement practices.

B.      State Farm Undervalued and Underpaid Plaintiff’s Total Loss Claim.

        25.     Plaintiff owned a 2017 Dodge Grand Caravan SXT 2WD 4 door passenger

van that was deemed a total loss on or around May 10, 2019.

        26.     Plaintiff made a claim with State Farm for the total loss of her vehicle.




                                               8
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 9 of 17                          PageID 20




          27.     State Farm provided a total loss valuation to Plaintiff for her total loss claim.

State Farm based its offer upon a valuation report obtained from Audatex using the AMDV

software program.

          28.     State Farm valued Plaintiff’s total loss claim at $14,490.001 and paid

Plaintiff that amount. State Farm’s valuation was based on a market valuation report

obtained from Audatex using the AMDV software program. The market valuation report

listed values of four different comparable vehicles and applied a Typical Negotiation

Adjustment of approximately 8.5% to all four vehicles without itemizing or explaining the

basis of the adjustment and/or how the value of the deduction was determined. The use of

the Typical Negotiation Adjustment to adjust Plaintiff’s total loss claim downward violates

the applicable insurance policy, in that Defendant applied the improper adjustment to pay

Plaintiff less than the actual cash value of her total loss vehicle.

                              CLASS ACTION ALLEGATIONS

          29.     This action is brought by Plaintiff as a class action, on her own behalf and

on behalf of all others similarly situated, under the provisions of Rules 23.01 and 23.02 of

the Tennessee Rules of Civil Procedure, for declaratory judgment and monetary restitution,

plus interest, injunctive relief, costs, and attorney’s fees. Plaintiff seeks certification of this

action as a class action on behalf of the following class (the “Class”):

          All persons insured by a contract of automobile insurance issued by State
          Farm to a Tennessee resident, and who, from the earliest allowable time
          through the date of resolution of this action, received a first-party total loss
          valuation and payment that included a downward adjustment premised on a
          “Typical Negotiation Adjustment” or similar adjustment.




1
    This amount is not inclusive of tax, title, and transfer fees.

                                                 9
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 10 of 17                    PageID 21




       30.     Excluded from the Class are Defendants, any parent, subsidiary, affiliate, or

controlled person of Defendants, as well as the officers, directors, agents, servants, or

employees of Defendants and the immediate family members of any such person. Also

excluded is any judge who may preside over this cause of action.

       31.     The exact number of the Class, as herein identified and described, is not

known, but it is estimated to be at least one hundred. Accordingly, the Class is so numerous

that joinder of individual members herein is impracticable.

       32.     There are common questions of law and fact in the action that relate to and

affect the rights of each member of the Class, and the relief sought is common to the entire

class. In particular, the common questions of law and fact include:

       a.      Whether State Farm systemically applied Typical Negotiation Adjustments

               or substantially similar adjustments to calculate the value of total loss

               vehicles;

       b.      Whether, through the above referenced practice, State Farm failed to pay its

               insureds the actual cash value of their loss vehicles;

       c.      Whether, through the above referenced practice, State Farm breached its

               contracts with its insureds;

       d.      Whether Plaintiff and the Class are entitled to declaratory and injunctive

               relief; and

       e.      Whether Plaintiff and the Class are entitled to compensatory damages in the

               amount of the invalid adjustment applied to Plaintiff’s and each Class

               member’s valuation.




                                              10
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 11 of 17                      PageID 22




        33.     The claims of the Plaintiff, who is representative of the Class herein, are

typical of the claims of the proposed Class, in that the claims of all members of the

proposed Class, including the Plaintiff, depend on a showing of the same acts of State Farm

giving rise to the right of Plaintiff to the relief sought herein. There is no conflict between

the individually named Plaintiff and other members of the proposed Class with respect to

this action, or with respect to the claims for relief set forth herein.

        34.     The named Plaintiff is the representative party for the Class, and is able to,

and will fairly and adequately, protect the interests of the Class. The attorneys for Plaintiff

and the Class are experienced and capable in complex civil litigation, insurance litigation,

and class actions.

        35.     Class certification is appropriate under Tennessee Rules of Civil Procedure

Rule 23.02(2) because State Farm’s actions are generally applicable to the Class as a whole,

and Plaintiff seeks equitable remedies with respect to the Class as a whole.

        36.     Class certification is also appropriate under Tennessee Rules of Civil

Procedure Rule 23.02(3) because the common questions of law and fact in this case

predominate over questions affecting only individual members of the Class, and a class

action is the superior method for fair and efficient adjudication of the controversy. The

likelihood that individual members of the Class will prosecute separate actions is remote

due to the time and expense necessary to conduct such litigation. The class action procedure

would permit a large number of injured persons to prosecute common claims in a single

forum simultaneously, efficiently, and without unnecessary duplication of evidence and

effort. Class treatment also would permit the adjudication of claims by Class members




                                               11
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 12 of 17                     PageID 23




whose claims are too small and complex to individually litigate against a large corporate

defendant.

                              FIRST CAUSE OF ACTION
                              BREACH OF CONTRACT

          37.   Plaintiff hereby repeats and realleges all preceding paragraphs contained

herein.

          38.   State Farm’s insurance contract with its insureds provides coverage for the

total loss of a vehicle on the basis of actual cash value or replacement with another of like

kind and quality. Moreover, in determining the actual cash value of a total loss vehicle,

State Farm must consider the vehicle’s fair market value at the time of loss.

          39.   State Farm has breached its contract with Plaintiff and the members of the

Class by not paying total loss claims upon the actual cash value of loss vehicles. State Farm

departed from the use of actual cash value by basing its valuations and claims payments on

the values of comparable vehicles that have been artificially reduced by an unjustified

Typical Negotiation Adjustment that is (a) arbitrary, (b) contrary to industry practices and

consumer experiences (and therefore not reflective of the vehicle’s fair market value), and

(c) not specific or appropriate as to dollar amount.

          40.   State Farm’s policy, and its duties to insureds, must be construed in the

context of, and consistent with, Tennessee law applicable to insurance contracts. In

Tennessee, for total loss claims that deviate from providing actual cost values, “[a]ny

deductions from the cost, including deduction for salvage, must be as specific as reasonably

possible, and specific and appropriate as to dollar amount . . . .” Tenn. Comp. R. & Regs.

R. 0780-01-05-.09(c). The purpose of this requirement is to ensure that any adjustments




                                             12
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 13 of 17                      PageID 24




are reasonable, justified, and fully explained to ensure that consumers have the ability to

evaluate and challenge any deductions that are improper and/or without basis.

          41.   State Farm’s breaches have resulted in a systemic failure to pay the actual

cash value of total loss vehicles as required under the contract.

          42.   State Farm’s breaches of contract and violations of law have caused

damages to Plaintiff and the Class. Plaintiff’s and proposed Class members’ damages

include the amounts improperly deducted by State Farm from the insureds’ payments on

the basis of a Typical Negotiation Adjustment.

                       SECOND CAUSE OF ACTION
          BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

          43.   Plaintiff hereby repeats and realleges all preceding paragraphs contained

herein.

          44.   Implied in each of Defendants’ insurance policies is a covenant that

Defendants will act in good faith and deal fairly with their insureds; that they will do

nothing to interfere with their insureds’ rights to receive the benefits of the policies; that

they will not place their own interests before those of their insureds; that they will exercise

diligence, good faith, and fidelity in safeguarding the interest of their insureds; and that

they will deal ethically with their insureds and will fairly and adequately inform them of

the nature and scope of their insurance coverage (hereinafter referred to as “covenant of

good faith and fair dealing”).

          45.   Defendants have breached the covenant of good faith and fair dealing by,

inter alia:

                a. Intentionally applying Typical Negotiation Adjustments to undervalue

                   comparable vehicles, and, in turn, insureds’ total loss vehicles;


                                              13
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 14 of 17                     PageID 25




                b. Failing to pay insureds the actual cash value of their total loss vehicles;

                c. Interpreting the terms and conditions of their insurance policies in an

                   unreasonable manner, which is inconsistent with applicable law, solely

                   in an effort to understate the fair market value of total loss vehicles and

                   avoid paying insureds the actual cash value on their total loss claims;

                   and

                d. Inventing spurious grounds for undervaluing total loss claims that are

                   hidden, not specific in dollar amount, not adequately explained, and

                   unreasonable.


          46.   Plaintiff is informed and believes and alleges thereon that Defendants are in

breach of the covenant of good faith and fair dealing and did the acts complained of herein,

among others, for the purpose of undervaluing comparable and total loss vehicles and

underpaying insureds’ the actual cash value of their total loss claims.

          47.   State Farm’s breaches of the covenant of good faith and fair dealing have

caused damages to Plaintiff and the Class. Plaintiff’s and proposed Class members’

damages include the amounts improperly deducted by State Farm from the insureds’

payments on the basis of a Typical Negotiation Adjustment.

                              THIRD CAUSE OF ACTION
                             DECLARATORY JUDGMENT

          48.   Plaintiff hereby repeats and realleges all preceding paragraphs contained

herein.




                                             14
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 15 of 17                      PageID 26




       49.     A dispute between Plaintiff and the proposed Class and State Farm is before

this Court under Tenn. Code Ann. §§ 29-14-101, et seq. concerning the construction of the

auto insurance policies issued by Defendant and the rights arising under that policy.

       50.     Plaintiff, for herself and on behalf of the Class, seeks a declaration of rights

and liabilities of the parties herein. Specifically, Plaintiff is seeking a declaration that in

paying total loss claims with first-party insureds, it is a breach of the insurance contract

with State Farm, as well as a violation of Tennessee law, for State Farm to base the

valuation and payment of claims on values of comparable vehicles that have been reduced

by Typical Negotiation Adjustments that are (a) arbitrary, (b) contrary to industry practices

and consumer experiences (and therefore not reflective of the vehicle’s fair market value),

and (c) not as specific as reasonably possible or appropriate as to dollar amount.

       51.     State Farm’s unlawful common policy and general business practice as

described herein are ongoing. Accordingly, State Farm has breached, and continues to

breach, the express terms of its contracts of insurance with Plaintiff and members of the

Class requiring it to settle total loss claims on the basis of the total loss vehicle’s actual

cash value.

       52.     As a result of these breaches of contract, Plaintiff and the proposed Class

members have been injured. Plaintiff’s and proposed Class members’ damages include the

amounts illegally deducted by State Farm from the insureds’ payments.

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly

situated, respectfully requests that this Court:




                                              15
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 16 of 17                 PageID 27




      a)    determine that this action may be maintained as a class action under Rule

            23 of the Tennessee Rules of Civil Procedure, appoint Plaintiff as class

            representative, and appoint undersigned counsel as Class Counsel;

      b)    enter an order finding that State Farm’s actions described herein constitute

            a breach of contract;

      c)    enter a declaratory judgment that in paying total loss claims with first-party

            insureds, it is a breach of the insurance contract with State Farm, as well as

            a violation of Tennessee law, for State Farm to base the valuation and

            payment of claims on values of comparable vehicles that have been reduced

            by Typical Negotiation Adjustments;

      d)    enter an order enjoining State Farm from basing the valuation and payment

            of claims on values of comparable vehicles that have been reduced by

            Typical Negotiation Adjustments;

      e)    enter an order requiring State Farm to pay compensatory damages to

            Plaintiff and all members of the proposed class in the amount of 100% of

            the proceeds that State Farm wrongfully deducted from its insureds’

            payments in the form of Typical Negotiation Adjustments or alternatively

            enter an order requiring State Farm to prepare a total loss valuation for

            Plaintiff and each member of the Class that does not include any Typical

            Negotiation Adjustments or any other deductions that are arbitrary,

            unmeasurable, indiscernible, nonitemized, or not as specific as reasonably

            possible or appropriate as to dollar amount;




                                         16
Case 2:20-cv-02482 Document 1-1 Filed 07/02/20 Page 17 of 17                PageID 28




      f)     award pre-judgment and post-judgment interest at the maximum rate

             permitted by applicable law;

      g)     award reasonable attorneys' fees and costs pursuant to applicable law; and

      h)     grant such other legal and equitable relief as the Court may deem

             appropriate.

                                  JURY DEMAND

      Plaintiff and the Class members hereby request a trial by jury.

                                    Respectfully submitted,




                                                                        (


                                    Attorne
                                    254 Court v u - u
                                    Memphis, TN 38103
                                    (901) 567-8286 phone
                                    (901) 630-4359 fax
                                    D McLaughlin(cv,Rai nFirm.com

                                    -And-

                                    HANK BATES, pro hac pending
                                    TIFF ANY WY ATT OLDHAM, pro hac pending
                                    CARNEY BATES & PULLIAM, PLLC
                                    519 W. 7th St.
                                    Little Rock, AR 72201
                                    Tel: (501) 312-8500
                                    Fax: (501) 312-8505

                                    Counsel.for Plaint(ff and the Proposed Class




                                            17
